DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) as follows: 
1. The drawings must show every feature of the invention specified in the claims.  Therefore, the depiction of “the plurality of threaded inserts to selectively join a first mobile device to a second mobile device” (at least in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2. The drawings fail to show “the coil 40 may be configured to wirelessly transmit (or conduct) electricity through the mobile device holder 10, 10’ and 10” from a first electronic device to a second electronic device joined together by the mobile device holder 10, 10’ and 10”.  In addition to the transmission of electricity, it is contemplated that the coil 40 and/or the controller 42 may be configured to allow other electronic communication to pass through the coil 40 and/or the controller 42 to allow the first electronic device and the second electronic device to communicate with each other” (bottom of page 45 to top of page 46) as described in the specification.  Any structural detail that is essential 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Allowable Subject Matter
Claims 1-18 are allowed.  The art made of record fails to disclose or suggest at least a body having a front surface, a back surface, and a perimeter surface, wherein the perimeter surface is disposed between the front surface and the back surface, the perimeter surface including a first concave section, the first concave section extending into the front surface and the back surface; and a plurality of threaded inserts disposed in a plurality of apertures in the body extending through the front surface to the back surface to secure a first mobile device to a second mobile device.

Conclusion
This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087